Case 6:21-cv-00967-CEM-LRH Document 20 Filed 09/01/21 Page 1 of 2 PageID 57




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


ALAN GOULET,

                       Plaintiff,

v.                                                        Case No. 6:21-cv-967-CEM-LRH

SAP AMERICA, INC. and DOES 1
THROUGH 10 INCLUSIVE,

                       Defendants.
                                             /

                                            ORDER
       THIS CAUSE is before the Court upon sua sponte review of the file. On June

8, 2021, this Court entered an Initial Order (Doc. 7). This Order states that the parties

shall conduct a case management conference no later than forty days after service or

appearance of any defendant and file a case management report within ten days of

the meeting regardless of the pendency of any undecided motion. (Id. at 1–2). The

parties were also warned that failure to comply with any Local Rules or Court Orders

may result in the imposition of sanctions including, but not limited to, the dismissal

of this action without further notice. (Notice to Counsel and Parties, Doc. 8). To date,

the parties have failed to comply, and the time to do so has passed. 1



       1
         If fault for noncompliance lies entirely with Defendant, Plaintiff may seek reconsideration
on that basis.



                                            Page 1 of 2
Case 6:21-cv-00967-CEM-LRH Document 20 Filed 09/01/21 Page 2 of 2 PageID 58




      Therefore, it is ORDERED and ADJUDGED that this case is DISMISSED

for failure to comply with Court Orders. The Clerk is directed to close this case.

      DONE and ORDERED in Orlando, Florida on September 1, 2021.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
